Citation Nr: 1644377	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to September 10, 2014 and 50 percent disabling thereafter. 

2.  Entitlement to a higher initial rating for sinusitis, rated as noncompensably disabling prior to September 10, 2014 and 50 percent disabling thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain.  

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989 and from June 2007 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in November 2014.  The case has now returned to the Board for further appellate action.

The issue of entitlement to a higher initial rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  Prior to September 10, 2014, the Veteran's sinusitis most nearly approximated three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, purulent discharge, and post-nasal drainage.

3.  From September 10, 2014, the Veteran's sinusitis most nearly approximates near constant sinusitis.  

4.  The evidence is at least in equipoise and the Veteran's obstructive sleep apnea is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating of 10 percent, but not higher, for sinusitis prior to September 10, 2014 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 6510-6524.

3.  The criteria for a rating in excess of 50 percent for sinusitis from September 10, 2014 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 6510-6524.

4.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


PTSD

Service connection for PTSD was awarded in the July 2009 rating decision on appeal with an initial 10 percent evaluation assigned effective April 24, 2008.  An increased 50 percent evaluation was granted in an April 2015 rating decision effective September 10, 2014.  The Veteran contends that increased evaluations are warranted throughout the claims period as he experiences serious impairment due to symptoms of anxiety, depression, impaired impulse control, and suicidal ideation.  


As a preliminary matter, the Board notes that the Veteran has been diagnosed with several psychiatric conditions, including the service-connected PTSD and a nonservice-connected personality disorder, anxiety disorder, bipolar disorder, and substance abuse.  The record contains some evidence differentiating the symptoms associated with the various psychiatric disorders; for example, a VA examiner in May 2012 found that the Veteran's PTSD manifested symptoms resulting in re-experiencing, increased arousal and avoidance of triggers, while the personality disorder manifested behaviors associated with significant distress which deviate from social expectations, cognitive problems, and difficulty meshing with society.  However, a January 2011 VA examiner concluded that it was not possible to separate the effects of the Veteran's various diagnoses.  Additionally, a February 2015 VA examiner, while differentiating the Veteran's various psychiatric symptoms, also found that the disorders would serve to aggravate and exacerbate the symptoms of one another.  In light of the interplay and complex nature of the Veteran's disorders, the Board concludes that the record does not contain adequate medical evidence separating the effects of the service-connected and nonservice-connected disabilities and will consider all of the Veteran's symptoms and impairment in determining the correct disability rating.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998)

The Veteran's PTSD is evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the record, the Board finds that an initial rating of 70 percent, but not higher, is warranted for the Veteran's PTSD throughout the claims period.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Treatment records from the Marion VA Medical Center (VAMC) and VA examinations document consistent findings of a depressed and anxious mood, strained relationships, impaired impulse control, suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran also manifests many symptoms typically associated with PTSD such as chronic sleep impairment, hypervigilance, social isolation, flashbacks, and an increased startle response.  The Board notes that there has been some inconsistency among the findings of the various VA examiners and clinical providers, as well as some question as to credibility of some of the Veteran's reports.  With consideration of all these factors, the Board finds that the Veteran's PTSD is of similar severity, frequency, and duration as the symptoms and impairment contemplated by an increased 70 percent rating, but not higher.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).

There is some disagreement among the Veteran's VA mental health care providers and the VA examiners regarding the severity of the service-connected PTSD.  The VA examiners, with one exception, have characterized the Veteran's service-connected PTSD as transient or mild.  Only one examiner, in January 2011, noted the presence of symptoms that are of greater severity.  In contrast, the Veteran's VA clinical records demonstrate more severe impairment based on the Veteran's reports of symptoms, even in instances where the Veteran reported fewer overall symptoms.  The Board also observes that the VA examinations are to some degree internally inconsistent, identifying serious symptoms such as suicidal ideation, impairments to thought processes, instances of violence against others, and paranoid delusions, while also characterizing the Veteran's overall impairment due to PTSD as no more than mild.  To some degree this is a result of the examiners' findings regarding the Veteran's credibility and tendency to exaggerate his symptoms, but even taking these factors into account, the VA examiner's specific findings do not completely agree with their overall conclusions.  

In any event, it is clear that the Veteran's PTSD symptoms and impairment most nearly approximate the criteria associated with an initial 70 percent evaluation throughout the claims period.  As noted above, the record establishes the presence of many symptoms associated with a 70 percent rating with well-documented deficiencies to work, school, family relations, judgement, and mood.  The Veteran was employed part-time as a school bus driver until December 2008; he reported to a VA provider in November 2008 and to the January 2011 VA examiner that he was struggling at work due to his many medications, including those used to treat his PTSD.  The Veteran also divorced from his wife in December 2010 and the treatment records and examination reports both document instances of marital conflict and domestic abuse dating from the Veteran's return from Iraq in 2008.   Additionally, the Veteran has reported numerous instances of suicidal ideation.  While his risk of self-harm was repeatedly characterized as low due to religious beliefs, attachment to his children, and lack of a plan, in February 2015 his suicide risk was upgraded by the VAMC providers to moderate based on his feelings of hopelessness and response to repeated cancer treatments.  The Veteran has also manifested homicidal ideation at various times, with his lack of impulse control and quick temper leading to isolated episodes of violence, arrests, and thoughts of harming others.  His mood and affect were impaired throughout the entire claims period and the Veteran reported having trouble keeping up in his schoolwork due to psychiatric symptoms. 

The Board has considered whether a total schedular rating is appropriate; a 100 percent rating is assigned if PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Board cannot conclude that the Veteran's PTSD has resulted in total occupational and social impairment.  Although the Veteran has not worked since December 2008, he consistently attended school, obtaining an undergraduate degree in Production Engineering and pursuing a graduate degree in counseling.  In March 2014, the Veteran told his VA mental health provider that he enjoyed school because of the structured environment and social outlet, though he also noted during the March 2012 VA examination that he had some trouble keeping up with the work.  With respect to social functioning, the Veteran remains in contact with his children, speaks to some other family members a few times a year, and is the primary caretaker for his mother who experiences a form of dementia.  He attends church regularly even if he does not socialize with individuals outside of services.  It is therefore clear that the Veteran's PTSD does not result in total occupational and social impairment. 

The Veteran has on a few occasions reported symptoms associated with a total rating, including delusions and hallucinations and grossly inappropriate behavior.  However, the credibility of these symptoms is called into question by psychiatric testing performed during the May 2012 and February 2015 VA examinations.  During those examinations, the Veteran expressed paranoid and persecutory delusions, auditory hallucinations, and inappropriate behavior associated with his impaired impulse control and temper. The VA examiners questioned the veracity of these symptoms based on the Veteran's psychiatric test scores which indicated symptom exaggeration, and in the words of the May 2012 examiner, "flagrant attempts at malingering."  The Board observes that these symptoms were not similarly reported to any VAMC health care providers and are not consistent with the Veteran's ability to successfully attend school and maintain his family relationships, to include providing constant care for his ailing mother.  Although the record documents some instances where the Veteran has physically assaulted others people, including his wife, his ability to function clearly does not most nearly approximate a "persistent danger" of hurting other based on his consistent enrollment in school, participation in church, and the findings of the VA examiners and mental health providers. 

The Board therefore finds that the Veteran's symptom presentation does not most nearly approximate a total disability evaluation.  His symptoms are severe, but are not of similar severity, frequency, and duration as those contemplated by a 100 percent rating in light of his ability to function in school, with his family, and with consideration of the questions regarding his credibility.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board therefore finds that the Veteran's PTSD most nearly approximates a 70 percent schedular evaluation throughout the claims period, and to this extent, the claim is granted.




Sinusitis

Service connection for sinusitis was awarded in the July 2009 rating decision on appeal with an initial noncompensable evaluation assigned effective April 24, 2008.  An increased 50 percent evaluation was assigned in an April 2015 rating decision effective September 10, 2014.  The Veteran contends that increased ratings are warranted throughout the claims period as his sinusitis is productive of consistent nasal drainage, congestion, headaches, and requires daily medication.

The Veteran's sinusitis is rated under Diagnostic Code 6513 pertaining to chronic maxillary sinusitis and the General Rating Formula for Sinusitis.  Under the rating formula, a noncompensable evaluation is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

After review of the record, the Board finds that an initial 10 percent evaluation is warranted during the period prior to September 10, 2014.  VA treatment records document only a few sinus-related complaints during this period, but in June 2008 at an intake evaluation at the VAMC, the Veteran stated that he experienced sinus drainage, headaches, sore throats, frequent sneezing, and watery eyes.  He was also diagnosed with an upper respiratory infection at the VAMC in October 2009.  Similar symptoms were reported to VA examiners in January 2009 and March 2012 as sinus congestion and throat drainage.  Physical examination in January 2009 showed some evidence of chronic sinusitis with an inflamed pharynx and mild tenderness over the maxillary sinuses.  The March 2012 VA examiner did not find any physical evidence of sinusitis, but instead identified stable allergic rhinitis managed by medication.  

Although the record does not contain lay or medical evidence establishing the exact number of incapacitating episodes of sinusitis experienced by the Veteran prior to September 10, 2014, based on his reports of recurring symptoms and the use of daily medication, the Board finds that a 10 percent initial rating is warranted.  An increased 30 percent evaluation is clearly not appropriate as the Veteran did not require any antibiotic treatment for incapacitating episodes.  The overall severity of the disability also does not approximate more than six non-incapacitating episodes of sinusitis.  There was some physical evidence of sinusitis during the January 2009 VA examination, but an accompanying X-ray indicated only a possibility of mucoperiosteal thickening.  The March 2012 VA examiner did not find any evidence of sinusitis and concluded that the Veteran's disability was stable and had no effect on his ability to work.  There are also very few documented complaints of sinusitis in the Veteran's medical records during this period.  The Veteran clearly experienced some symptoms of sinusitis and allergies prior to September 10, 2014, but the evidence does not support a finding that the severity of the condition most nearly approximated more than six non-incapacitating episodes per year.  The Board therefore finds that the Veteran's service-connected sinusitis most nearly approximates the criteria associated with an initial 10 percent evaluation under Diagnostic Code 6513.

The Board has considered whether an evaluation in excess of 10 percent is warranted under any of the other criteria for rating disabilities of the nose and throat.  The Veteran was diagnosed with allergic rhinitis by the March 2012 VA examiner and Diagnostic Code 6522 provides a maximum 30 percent evaluation for rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  However, the March 2012 VA examiner also specifically found that the Veteran had no nasal polyps and there is no evidence of this symptom in the lay or medical evidence of record.  There is also no evidence of laryngitis, physical impairment to the pharynx (such as a stricture or obstruction), or granulomatous disease to support a rating in excess of 30 percent under the other rating criteria.  Thus, the Veteran's sinusitis is properly rated as 10 percent disabling prior to September 10, 2014 under the criteria pertaining to sinusitis.  

The Veteran's sinusitis is currently rated as 50 percent disabling during the period beginning September 10, 2014.  This is the maximum possible rating under Diagnostic Code 6513 and the general rating formula.  Although higher ratings are possible under Diagnostic Codes 6516, 6519, and 6524, these diagnostic codes are not for application as the Veteran does not manifest laryngitis or granulomatous rhinitis.  As the Veteran is already in receipt of the maximum possible evaluation, an increased schedular rating is not warranted for sinusitis from September 10, 2014.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher scheduler rating other than that discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD and sinusitis.  The Veteran's PTSD is manifested by symptoms such as depression, anxiety, anger control issues, and occupational and social impairment.  His sinusitis manifests recurring non-incapacitating episodes with headaches, pain, purulent discharge, and post-nasal drainage.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's conditions.  In addition, the record does not indicate either through lay or medical evidence that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's disabilities are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Veteran previously filed a formal claim for TDIU, but withdrew the claim from appeal status at the September 2014 hearing.  The claim for entitlement to TDIU was then dismissed by the Board in August November 2014.  Since that time, the Veteran has not alleged that he is unemployable due to service-connected disability and the Board finds that a new claim for TDIU has not been initiated during the course of the current appeal.  The Board also observes that the Veteran graduated from college with a bachelor's degree in 2013 and reported in March 2014 and during the February 2015 VA examination that he was pursuing a graduate degree in counseling.  The Board therefore finds that remand of a claim for TDIU is not necessary as there is no lay or medical evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  




Service Connection Claim

The Board finds that service connection is warranted for the Veteran's sleep apnea as it was incurred during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A current disability is established; obstructive sleep apnea was diagnosed following a September 2009 sleep study at a private facility.  VA treatment records and several VA examinations also confirm the finding of obstructive sleep apnea.  

In-service injuries are also present.  Service treatment records show that the Veteran complained of sleep disturbance and insomnia on several occasions following his return from Iraq beginning in March 2008.  These symptoms were reported in the context of mental health treatment and while the Veteran did not report specific symptoms such as snoring and frequent awakening at that time, he credibly testified in September 2014 that he first experienced manifestations of sleep apnea during active duty service.  The Board therefore finds that the first and second elements of service connection, a current disability and in-service injury, are established.  

With respect to the third element of service connection, the claims file contains evidence weighing both for and against a link between the Veteran's current sleep apnea and the symptoms he experienced during service.  The Veteran continued to complain of sleep disturbance during an intake examination at the VAMC in June 2008, only three months after his separation from active duty.  At that time, he also specifically reported frequent awakening throughout the night.  A little more than a year later in August 2009 he requested a sleep study and was diagnosed with obstructive sleep apnea.  The record also contains conflicting VA medical opinions; in January 2011, a VA psychiatric examiner opined that the Veteran's sleep apnea was at least as likely as not related to his sleep-related symptoms during service.  Subsequent VA examiners in March 2011, April 2013, and January 2015 provided medical opinions against the claim for service connection on a direct and secondary basis, but the Board notes the March 2011 VA examiner identified service-connected PTSD and low back pain as significant contributing factors to the Veteran's sleep apnea.  The Veteran has also provided copies of internet articles noting that sleep apnea and insomnia (associated with the service-connected PTSD and identified during service) are often present at the same time and significantly overlap with one another.  Based on the conflict among the medical opinions and the Veteran's credible reports to the Board and his health care providers regarding sleep problems during service, the Board finds that the evidence is at least in equipoise regarding service connection for the sleep apnea.  The Board will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in November 2014 for additional evidentiary and procedural development.  VA has complied with the remand orders of the Board by adding more records of VA treatment to the claims file and conducting VA examinations in January and February 2015 to determine the severity of the service-connected sinusitis and PTSD, respectively.  The examination reports include a full discussion of the Veteran's current symptoms and impairment due to the service-connected disabilities and are therefore adequate and in compliance with the Board's November 2014 remand instructions.  The Veteran's claims were readjudicated before their return to the Board and VA has therefore fully complied with the Board's remand orders.  


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to an initial 10 percent rating, but not higher, for sinusitis prior to September 10, 2014 is granted. 

Entitlement to a rating in excess of 50 percent for sinusitis from September 10, 2014 is denied. 

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary with respect to the claim for entitlement to an increased initial rating for a service-connected lumbar strain.  Specifically, the Veteran should be provided a new VA examination. 

The Board must consider the impact of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint. 

The Board has reviewed the Veteran's recent VA examination reports in March 2012 and January 2015 and concludes that these examinations do not meet the specifications of Correia.  The examinations contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  In addition, there seem to be some inconsistencies in the examination reports between the Veteran's lay complaints of pain and impairment and the objective examination findings.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4).

Finally, in light of the need for a remand discussed above, the Veteran should be provided another opportunity to submit a medical release form authorizing VA to obtain medical records from the private facility that treated his low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he execute a medical release form to authorize VA to obtain medical records from Rehab Associates and any other private facility that has treated his service-connected back disability.

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


